Case: 09-40444       Document: 0051998552        Page: 1     Date Filed: 01/07/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           January 7, 2010

                                     No. 09-40444                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee
v.

CARLOS ARCIDES MELGARES-MARTINEZ,

                                                   Defendant-Appellant




                     Appeal from the United States District Court
                          for the Southern District of Texas
                              USDC No. 7:08-CR-1656-1


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Carlos Arcides
Melgares-Martinez has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California.1             Melgares-Martinez has not filed a
response. Our independent review of the record and counsel’s brief discloses no
nonfrivolous issue for appeal.           Accordingly, counsel’s motion for leave to


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       1
           386 U.S. 738 (1967).
   Case: 09-40444        Document: 0051998552   Page: 2   Date Filed: 01/07/2010



                                    No. 09-40444

withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED.2




     2
         See 5TH CIR . R. 42.2.

                                         2